DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (US 5,588,979) in view of HSUEH (US 2008/0022722).
Miyazaki teaches a glass production apparatus comprising a melting device (10), a drainage device (11), a molding device comprising: a rotary table (15); and a plurality of molding molds (16) positioned on the rotary table, a molding cavity defined in each of the plurality of molding mold (see figure 3B); and a crystallizing device (20); wherein the drainage device drains the glass melt into a molding molds, the rotary table moves each 
Miyazaki is silent to the molds comprising a curved surface.
Hsueh teaches a method of making curved crystallized glass. Hsueh teaches that curved crystallized glass is typically manufactured by pressing in a mold having desired curvature (para. 0005). It would have been obvious to one of ordinary skill in the art to modify the molds of Miyazaki to have a portion of the molding cavity comprise a curved surface because it would allow for a greater variety of possible products and Miyazaki teaches that the apparatus is intended to make glass ceramic products of various types (col. 1 lines 13-19).
Regarding claim 2, Miyazaki teaches the molding device further comprises a supporting table (14) and a manipulator (col. 6 lines 8-20), the rotary table is positioned on the supporting table; each of the molding molds is a hot press molding mold and comprises a female mold and a male mold engaged with the female mold (see figures 3A-3C), the molding cavity is defined in the female mold and between the female mold and the male mold; the male mold presses the melt glass in the molding cavity to prepare the glass member, the manipulator is positioned on the supporting table, and the manipulator separates the male mold from the female mold or engages the male mold to the female mold to open or close the molding mold, respectively (col. 6 lines 8-20).
Regarding claim 8, Miyazaki teaches that the melting device is an intermittent type furnace with inherently includes a base, a melting furnace, and a heating member, the melting furnace is positioned on the base, the heating element is inserted into the 
Regarding claim 9, although Miyazaki shows a circular shape of an opening of the drainage tube, it would have been obvious to one of ordinary skill in the art to modify the opening of the drainage tube to be rectangular or elliptical because it is a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP 2144.04 IV B.  
Regarding claim 11, Miyazaki teaches the crystallizing device comprises a transferring mechanism (26) and a crystallizing furnace (20).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (US 5,588,979) in view of HSUEH (US 2008/0022722) as applied to claim 1 above, and further in view of FUJIMOTO (US 2006/0059949) and YONEMOTO et al. (US 5,626,641).
Miyazaki as modified by Hsueh teaches a glass production apparatus. Miyazaki is silent to the material of the molds.
Fujimoto teaches a mold press forming apparatus having molds being cemented carbide with a release film comprising a precious metal (para. 0005) and Yonemoto teaches that platinum is a precious metal (col. 3 lines 14-17) and teaches several .
 
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (US 5,588,979) in view of HSUEH (US 2008/0022722) as applied to claim 1 above, and further in view of FUJIMOTO (US 2006/0059949) and YONEMOTO et al. (US 5,626,641) and CHUNG et al. (US 2014/0026618).
Miyazaki as modified by Hsueh teaches a glass production apparatus. Miyazaki teaches the molding device further comprises a supporting table (14) and a manipulator (col. 6 lines 8-20), the rotary table is positioned on the supporting table; each of the molding molds is a hot press molding mold and comprises a female mold and a male mold engaged with the female mold (see figures 3A-3C), the molding cavity is defined in the female mold and between the female mold and the male mold
Miyazaki is silent to the material of the molds.
Fujimoto teaches a mold press forming apparatus having molds being cemented carbide with a release film comprising a precious metal (para. 0005) and Yonemoto teaches that platinum is a precious metal (col. 3 lines 14-17) and teaches several examples of molds having a platinum film (Examples 3 and 4). It would have been obvious to one of ordinary skill in the art to use platinized cemented carbide for the mold material of Miyazaki because Yonemoto teaches that this provides precision optical components (col. 7 lines 16-20).

Chung teaches a forming mold. Chung teaches that the female mold is connected to a vacuum source (see figure 6). It would have been obvious to one of ordinary skill in the art to modify the mold of Miyazaki to be connected to a vacuum because Chung teaches vacuum molding allows for detailed molding shapes (para. 0024).
Regarding claims 5 and 7, Chung teaches that the mold is made of porous ceramic material (para. 0023).
Regarding claim 6, see the discussion of claim 4 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (US 5,588,979) in view of HSUEH (US 2008/0022722) as applied to claim 1 above, and further in view of HOLLAND (US 3,298,812).
Miyazaki as modified by Hsueh teaches a glass production apparatus. Miyazaki is silent to a transferring device having a robot arm and suction.
Holland teaches a mold with vacuum transfer apparatus for use with rotary tables. Holland teaches a transferring device comprising a robot arm (4) and a suction member (5), the robot arm is adjacent to the molding device, the suction member is positioned on an end of the robot arm, the robot arm moves the suction member, and the suction member retrieves the curved glass member received in3 a molding mold and releases the curved glass member (see figure 1).  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Miyazaki to include the vacuum 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741